DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al (CN 108765511).
Regarding Claim 1, Liu et al teach a method for image restoration (ultrasonic image reconstruction method; Fig 1 and ¶ [0045]), comprising: acquiring a to-be-processed image (obtain ultrasonic image S1; Fig 1 and ¶ [0046]), wherein the to-be-processed image comprises biometric information (ultrasonic image is an image inside of a body used for medical diagnosis; ¶ [0001]); inputting the to-be-processed image into a generator (the image is input into a CNN, S3; Fig 1 and ¶ [0051]-[0053]), wherein the generator comprises a neural network model with a plurality of convolutional layers (the neural network is comprised of multiple layers S31; Figs 1, 5 and ¶ [0051]-[0052], [0114]-[0115]), and a weight of a convolutional kernel of the generator is determined at least according to a quality of an image historically restored by the generator (the CNN uses a convolution kernel size and iteration weight to update the projection to improve image quality during CNN iterations S32; Figs 1, 5 and ¶ [0053], [0125], [0130]); and restoring the to-be-processed image by the generator to acquire a restored image (reconstruct (restoration of) the ultrasonic image using the trained neural network S4; Figs 1, 6 and ¶ [0055], [0130]).  

Regarding Claim 18, Liu et al teach an apparatus for image restoration (fast super-resolution CNN system for image restoration; Figs 1, 5 and ¶ [0114]-[0115]), comprising: a first acquisition circuitry (feature extraction layer; Fig 5 and ¶ [0116]) configured to: acquire a to-be-processed image (obtain ultrasonic image S1; Fig 1 and ¶ [0046], [0116]), wherein the to-be-processed image comprises biometric information (ultrasonic image is an image inside of a body used for medical diagnosis; ¶ [0001]), and to input the to-be-processed image into a generator (the image is input into a CNN, S3; Fig 1 and ¶ [0051]-[0053]); and a processing circuitry (mapping layer; Fig 5 and ¶ [0118]) comprising the generator (the image is input into a CNN, S3; Fig 1 and ¶ [0051]-[0053]), wherein the generator is configured to restore the to-be-processed image (mapping layer performs an image reconstruction effect; ¶ [0118]) and comprises a neural network model with a plurality of convolutional layers (the neural network is comprised of multiple layers S31; Figs 1, 5 and ¶ [0051]-[0052], [0114]-[0115]), and a weight of a convolutional kernel of the generator is determined at least according to a quality of an image historically restored by the generator (the CNN uses a convolution kernel size and iteration weight to update the projection to improve image quality during CNN iterations S32 and reconstruct (restoration of) the ultrasonic image using the trained neural network S4; Figs 1, 5, 6 and ¶ [0053]-[0055], [0125], [0130]).

Regarding Claim 19, Liu et al teach a non-transitory storage medium having computer instructions stored therein (a fast super-resolution CNN system for image restoration is understood in the art to consist of programming instructions stored on, and executed by, a computer; Figs 1, 5 and ¶ [0114]-[0115]), wherein the computer instructions are executed to perform steps of the method according to claim 1 (as described above).  

Regarding Claim 20, Liu et al teach a terminal comprising a memory and a processor, wherein the memory is stored with computer instructions executable on the processor, and the computer instructions are executed by the processor (a fast super-resolution CNN system for image restoration is understood in the art to consist of programming instructions stored on a computer memory and executed by a computer processor; Figs 1, 5 and ¶ [0114]-[0115]) to perform steps of the method according to claim 1 (as described above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 108765511) in view of Gong et al (US 2019/0369191).
Regarding Claim 2, Liu et al teaches the method according to claim 1, including determining a weight of a convolutional kernel of the generator at least according to a quality of an image historically restored by the generator  (the CNN uses a convolution kernel size and iteration weight to update the projection to improve image quality during CNN iterations S32; Figs 1, 5 and ¶ [0053], [0125], [0130]).
Liu et al does not teach updating the weight of the convolutional kernel of the generator according to an evaluation result of a discriminator on the image historically restored by the generator, wherein the discriminator comprises a neural network model with a plurality of convolutional layers
Gong et al is analogous art pertinent to the technological problem addressed in this application and teaches updating the weight of the convolutional kernel of the generator according to an evaluation result of a discriminator on the image historically restored by the generator, wherein the discriminator comprises a neural network model with a plurality of convolutional layers (a discriminator multilayer CNN 118 is used with a generative adversarial network (GAN) for biomedical image restoration after a generator G CNN 108 to create the reconstructed image 114 undergoes multiple reconstruction layers with optimized weights and different kernels for the network layers; Figs 1-3 and ¶ [0034]-[0035], [0042], [0046], [0049]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Liu et al with Gong et al including updating the weight of the convolutional kernel of the generator according to an evaluation result of a discriminator on the image historically restored by the generator, wherein the discriminator comprises a neural network model with a plurality of convolutional layers. Use of a discriminator allows for enhanced quality assurance using quality metrics to evaluate the authenticity of the images generated by a generative adversarial network, as recognized by Gong et al (¶ [0009]).

Regarding Claim 3, Liu et al in view of Gong et al teach the method according to claim 2 (as described above), wherein Liu et al teach there is a connection relationship among the plurality of convolutional layers of the neural network model of the generator and/or the plurality of convolutional layers of the neural network model of the discriminator (the convolution neural network is comprised of multiple inter-connected layers S31; Figs 1, 5 and ¶ [0051]-[0052], [0114]-[0115]).
Regarding Claim 4, Liu et al in view of Gong et al teach the method according to claim 2 (as described above), wherein Gong et al teach updating the weight of the convolutional kernel of the generator according to an evaluation result of a discriminator on the image historically restored by the generator comprises: acquiring the image historically restored by the generator (the initial image 106 is restored by the G CNN 108 leading to a reconstructed image 114; Fig 1 and ¶ [0029]-[0034]); inputting the historically restored image into the discriminator (the final reconstructed image 116 is input into a discriminator network 118; Fig 1 and ¶ [0035]); acquiring a first evaluation result of the discriminator on the historically restored image (a first discriminator convolution layer (302, 304, 306) is applied to the final generator network reconstructed image; Fig 3 and ¶ [0049]); and updating the weight of the convolutional kernel of the generator at least according to a loss function of the generator and the first evaluation result (weights in the generator CNN are optimized and updated based on the least squares cost function and the training data; ¶ [0041]-[0042], [0046]).  
Regarding Claim 5, Liu et al in view of Gong et al teach the method according to claim 4 (as described above), wherein Gong et al teach the loss function of the generator comprises an adversarial loss function and an L1 loss function, and updating the weight of the convolutional kernel of the generator at least according to the loss function of the generator and the first evaluation result comprises: calculating a first output value according to the first evaluation result and the adversarial loss function of the generator (the first cost function  (1.sub.1) is generated during training to discard low-intensity noise and an optimization output of the LS estimator generator is generated according to k-space measurement; ¶ [0039]-[0042]); calculating a second output value according to the historically restored image, a standard image corresponding to the historically restored image and the L1 loss function (the second cost function (1.sub.2) cost is then generated during the training to refine texture details leading to minimize the expected discriminator cost ¶ [0039]-[0042]); and updating the weight of the convolutional kernel of the generator according to the first output value and the second output value (the weights of the first and second cost function are updated based on optimizing the cost function; ¶ [0041]-[0042]).  
Regarding Claim 8, Liu et al in view of Gong et al teach the method according to claim 2 (as described above), wherein Gong et al further teach updating the weight of the convolutional kernel of the discriminator according to an evaluation result of the discriminator on the image historically restored by the generator and a standard image corresponding to the historically restored image (the discriminator parameter theta.sub.d is a weight in the CNN trained by the dataset by optimizing the cost function in response after the image is reconstructed by the generator; ¶ [0039]-[0042]).  
Regarding Claim 9, Liu et al in view of Gong et al teach the method according to claim 8 (as described above), wherein Gong et al teach updating the weight of the convolutional kernel of the discriminator according to an evaluation result of the discriminator on the historically restored image by the generator and a standard image corresponding to the historically restored image (the discriminator parameter theta.sub.d is a weight in the CNN trained by the dataset by optimizing the cost function in response after the image is reconstructed by the generator; ¶ [0039]-[0042]) comprises: acquiring the image historically restored by the generator and the corresponding standard image (the final image reconstruction 116 results from reconstruction iterations of the intial 106 and improved 110 image in the image generator 108; Fig 1 and ¶ [0031]-[0033]); inputting the historically restored image into the discriminator to obtain a first evaluation result, and inputting the standard image into the discriminator to obtain a second evaluation result (the final image reconstruction 116 is input into the discriminator 118 and the true image 120 is input into the discriminator 118; Fig 1 and ¶ [0035], [0049]); and calculating a third output value at least according to an adversarial loss function of the discriminator, the first evaluation result and the second evaluation result (an output value is generated 122 from the discriminator 118 that assigns labels for real 120 and recovered 116 images; Fig 1 and ¶ [0035]-[0037]); and updating the weight of the convolutional kernel of the discriminator according to the third output value (the discriminator parameter weight theta.sub.d are updated during training based on the dataset and optimizing the cost functions; ¶ [0039]-[0041]).  
Regarding Claim 11, Liu et al in view of Gong et al teach the method according to claim 8 (as described above), wherein Gong et al teach updating the weight of the convolutional kernel of the generator and updating the weight of the convolutional kernel of the discriminator are performed several times (the generator parameter theta.sub.g and discriminator parameter theta.sub.d are weights in the CNN trained by the dataset by optimizing the cost function and are performed using an iterative optimization algorithm; ¶ [0039]-[0042]).  

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 108765511) in view of Gong et al (US 2019/0369191) and Li et al (Generative Face Completion).
Regarding Claim 12, Liu et al in view of Gong et al teach the method according to claim 2 (as described above), wherein Gong et al teach the discriminator (Discriminator 118; Figs 1,3 and ¶ [0035], [0049]) comprises: a plurality of residual modules connected in series and configured to receive a feature map of a to-be-evaluated image or a feature map processed by an upper level residual module (the D network is a CNN connected series of residual blocks (302-306, … 308-312) layers and configured to receive the feature maps of the final image reconstruction 116 and true image 120; Figs 1, 3 and ¶ [0035], [0049]), wherein the to-be-evaluated image is the image historically restored by the generator or a standard image corresponding to the historically restored image (receive the feature maps of the final image reconstruction 116, restored from the generator 108, and a corresponding true image 120; Figs 1, 3 and ¶ [0035], [0049]), and each residual module comprises one or more convolutional layers (each residual block of the D network includes a convolution layer 302, 308, 314; Fig 3 and ¶ [0049]).
Liu et al does not teach updating the weight of the convolutional kernel of the generator according to an evaluation result of a discriminator on the image historically restored by the generator, wherein the discriminator comprises a neural network model with a plurality of convolutional layers.
Li et al is analogous art pertinent to the technological problem addressed in this application and teaches a self-attention module (global discriminator; Fig 2 and 3.2 Discriminator) having an input end connected with a residual module of the plurality of residual modules to receive the feature map processed by the residual module (the global discriminator receives the generated image from the generator; Fig 2 and 3.2 Discriminator), wherein the self-attention module is configured to extract global features of an input feature map, and an output end of the self-attention module is connected with another residual module of the plurality of residual modules (the global discriminator extracts global features of the input generated image followed with a CNN layer (residual) of convolution and pooling; Fig 2 and 3.2 Discriminator).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Liu et al and Gong et al with Li et al including a self-attention module having an input end connected with a residual module of the plurality of residual modules to receive the feature map processed by the residual module, wherein the self-attention module is configured to extract global features of an input feature map, and an output end of the self-attention module is connected with another residual module of the plurality of residual modules. The use of a discriminator with a local and a global analysis allows for confirming the authenticity of images, as recognized by Gong et al (Introduction).

Regarding Claim 13, Liu et al in view of Gong et al and Li et al teach the method according to claim 12 (as described above), wherein Li et al teach one or more of the plurality of residual modules comprise: a channel attention module (parsing network; Figs 2-4 and ¶ 3.3-3.4) configured to perform a weighting process on channels of the input feature map (a parsing network is used to perform a weighing process on the global and local discriminators; Fig 2 and 3.4 Objective Function), and the input feature map is a feature map processed by the one or more convolutional kernels of the residual module (the input generated image is undergoes a CNN process at the pixel level; Figs 2-4 and ¶ 3.3-3.4).  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 108765511) in view of Guo et al (CN 110852940).
Regarding Claim 17, Liu et al teach the method according to claim 1 (as described above).
Liu et al does not teach the generator processes the to-be-processed image based on partial convolution and/or LBAM.
Guo et al is analogous art pertinent to the technological problem addressed in this application and teaches the generator processes the to-be-processed image based on partial convolution and/or LBAM (the neural network model 510 includes the convolution unit 511 which will process a partial convolution output as the feature map pattern; ¶ [0121], [0192]-[0193]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Liu et al with Guo et al including the generator processes the to-be-processed image based on partial convolution and/or LBAM. The use of a GAN with partial convolution unit outputs allows for select (first set) of map features, thereby used to improve the quality and resolution of the generated image, as recognized by Guo et al (¶ [0121], [0192]).

Allowable Subject Matter
Claim 6-7, 10, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6, the examined prior art did not readily teach, suggest or imply the following claim limitation(s): 
calculating a first output value according to the first evaluation result and the adversarial loss function of the generator comprises: calculating the first output value based on following formula:  
    PNG
    media_image1.png
    23
    231
    media_image1.png
    Greyscale
  wherein Lg ad represents the first output value, max() represents a value of G when the function of 3'y-" [D(G(z))] has a maximum value, G represents the generator, the value of G calculated based on the above formula is the first output value; E P(Z)(u) represents a mean value of a function u when z obeys P(z), p(z) represents a distribution of the historically restored image, z represents the to-be-processed image, D(G(z)) represents the first evaluation result, and G(z) represents the historically restored image.  

Regarding Claim 7, the examined prior art did not readily teach, suggest or imply the following claim limitation(s): 
calculating a second output value according to the historically restored image, a standard image corresponding to the historically restored image and the L1 loss function comprises: calculating the second output value based on following formula:  
    PNG
    media_image2.png
    23
    118
    media_image2.png
    Greyscale
 wherein LI represents the second output value, x represents the standard image, z represents the to-be-processed image, and G(z) represents the historically restored image.  

Regarding Claim 10, the examined prior art did not readily teach, suggest or imply the following claim limitation(s): 
wherein calculating a third output value at least according to an adversarial loss function of the discriminator, the first evaluation result and the second evaluation result comprises: calculating the third output value based on following formula:  
    PNG
    media_image3.png
    23
    473
    media_image3.png
    Greyscale
 + E~ J(( V~D(I) |2_ -12 I-PI I wherein Ld adv represents the third output value, min( represents a value of D when D the function of Ex [max( 0,1- D(x))] +E1,,[max( 0,1+D(G(z)))] has a minimum value, D represents the discriminator, the value of D calculated based on the above formula represents the third output value, E ,G(X)(u) represents a mean value of a function u when x obeys q(x), q(x) represents a distribution of the standard image, x represents the standard image, E, (Z)(u) represents a mean value of the function u when z obeys p(z), p(z) represents a distribution of the historically restored image, z represents the to-be-processed image, D(x) represents the second evaluation result, D(G(z)) represents the first evaluation result, G(z) represents the historically restored image, A represents a preset hyperparameter, V( represents a gradient penalty function, I represents an interpolation function between the distribution of q(x) and the distribution of p(z), and V<D(J) represents a gradient penalty I of the discriminator by the interpolation function I between the distribution of q(x) and the distribution ofp(z).  

Regarding Claim 14, the examined prior art did not readily teach, suggest or imply the following claim limitation(s): 
wherein the channel attention module comprises: a global average pooling unit configured to perform a global average pooling on the input feature map ; a linear correction unit configured to perform a linear correction on the feature map on which the global average pooling has been performed; and an s activation function unit configured to determine a weight of each channel according to the feature map on which the linear correction has been performed; wherein adjacent units are connected through a full connection layer.  

Claim 15 is dependent upon claim 14 and is therefore allowable.

Regarding Claim 16, the examined prior art did not readily teach, suggest or imply the following claim limitation(s): 
wherein the self-attention module comprises: a query unit configured to perform convolution on the input processed feature map by a query convolutional kernel to obtain a query convolution processing result; a key unit configured to perform convolution on the input processed feature map by a key convolutional kernel to obtain a key convolution processing result; a value unit configured to perform convolution on the input processed feature map by a value convolutional kernel to obtain a value convolution processing result; a self-similarity calculation unit configured to calculate a self-similarity degree of the query convolution processing result and the value convolution processing result; a normalization processing unit configured to normalize the calculated self-similarity based on a preset regression function to obtain a normalized weight; and a second weighted summation unit configured to perform weighted summation on the value convolution processing result according to the normalized weight to obtain a weighted summation result, wherein the output of the self-attention module is generated according to the weighted summation result.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al (CN 110222668) teach a facial expression recognition method that uses a generator, discriminator and analyzes features at a global and local level within the neural network.
Ma et al (CN 110766623) teaches a stereoscope image restoring system and method using a neural network with a global and local discriminator to determine the authenticity of the feature map generated. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667    

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667